1933 Act File No. 033-31072 1940 Act File No. 811-05876 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 45 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 46 x LORD ABBETT SERIES FUND, INC. (Exact Name of Registrant as Specified in Charter) 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (800) 201-6984 Thomas R. Phillips, Esq. Vice President and Assistant Secretary 90 Hudson Street, Jersey City, New Jersey 07302-3973 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) o immediately upon filing pursuant to paragraph (b) x on May 1, 2014 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a) (1) o on (date) pursuant to paragraph (a) (1) o 75 days after filing pursuant to paragraph (a) (2) o on (date) pursuant to paragraph (a) (2) of Rule 485 If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Lord Abbett Series FundBond Debenture Portfolio PROSPECTUS MAY 1, 2014 Class VC No ticker This Fund serves as an underlying investment vehicle for variable annuity contracts and variable life insurancepolicies. The Securities and Exchange Commission has not approved or disapproved of these securities or determined whether this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. INVESTMENT PRODUCTS: NOT FDIC INSUREDNO BANK GUARANTEEMAY LOSE VALUE TABLE OF CONTENTS WHAT YOUSHOULD KNOWABOUTTHE FUND Investment Objective 2 Fees and Expenses 2 Principal Investment Strategies 3 Principal Risks 4 Performance 7 Management 8 Purchase and Sale of Fund Shares 9 Tax Information 9 Payments to Insurance Companies and Other Financial Intermediaries 9 MOREINFORMATIONABOUTTHE FUND Investment Objective 9 Principal Investment Strategies 9 Principal Risks 14 Disclosure of Portfolio Holdings 19 Management and Organization of the Fund 19 INFORMATIONFOR MANAGINGYOUR FUNDACCOUNT Financial Intermediary Compensation 20 Purchases and Redemptions 21 Account Policies 22 Conflicts of Interest 26 Distributions and Taxes 26 Service Arrangements 27 FINANCIALINFORMATION Financial Highlights 28 BOND DEBENTURE PORTFOLIO INVESTMENT OBJECTIVE The Funds investment objective is to seek high current income and the opportunity for capital appreciation to produce a high total return. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. The table does not reflect the fees and expenses of variable annuity contracts or variable life insurance policies (together, Variable Contracts). If such fees and expenses were reflected, expenses shown would be higher. Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Class VC Shares Management Fees 0.50% Other Expenses 0.43% Total Annual Fund Operating Expenses 0.93% Fee Waiver and/or Expense Reimbursement (0.03)% Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement 0.90% (1) For the period from May 1, 2014 through April 30, 2015, Lord, Abbett & Co. LLC has contractually agreed to waive its fees and reimburse expenses to the extent necessary to limit total annual operating expenses, excluding any acquired fund fees and expenses, to an annual rate of 0.90%. This agreement may be terminated only by the approval of the Funds Board of Directors. Example The following example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year, that dividends and distributions are reinvested, and that the Funds operating expenses remain the same (except that the example takes into account the expense limitation agreement between the Fund and Lord, Abbett & Co. LLC for the term of the agreement). The example does not reflect variable contract expenses, fees, and charges. If these expenses, fees, and charges were included, your costs would be higher. Although your actual costs may be higher or lower, based on these assumptions your costs would be: PROSPECTUS  BOND DEBENTURE PORTFOLIO 2 Class 1 Year 3 Years 5 Years 10 Years VC Shares $92 $293 $512 $1,140 Portfolio Turnover. The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs. These costs, which are not reflected in the annual fund operating expenses or in the example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 49.59% of the average value of its portfolio. PRINCIPAL INVESTMENT STRATEGIES To pursue its objective under normal conditions, the Fund invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in bonds, debentures and other fixed income securities. The Fund may invest a substantial portion of its net assets in high-yield securities (commonly referred to as below investment grade or junk bonds). High-yield securities are rated BB/Ba or lower by a rating agency, or are unrated but determined by Lord Abbett to be of comparable quality. Although the Fund is diversified across many industries and sectors, its assets may, from time to time, be overweighted or underweighted to certain industries and sectors relative to its benchmark index. Under normal conditions, the Fund will have an average effective portfolio maturity of five to twelve years. The Funds investments primarily consist of the following types of securities and other financial instruments:  U.S. high-yield securities;  U.S. investment grade fixed income securities;  convertible securities;  foreign (including emerging market) securities;  mortgage-related and other asset-backed securities;  senior loans, including bridge loans, novations, assignments, and participations; and  equity securities. In addition, the Fund may invest in derivatives. Currently, the Fund expects to invest in derivatives consisting principally of futures, forwards, options, and swaps. The Fund may use derivatives in order to seek to enhance returns, to attempt to hedge some of its investment risk, to manage portfolio duration, or as a substitute position for holding the underlying asset on which the derivative PROSPECTUS  BOND DEBENTURE PORTFOLIO 3 instrument is based. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates or for other portfolio management reasons. Portfolio management selects securities using a bottom-up analysis of an issuers management quality, credit risk, and relative market position, and industry dynamics, as well as an evaluation of conditions within the broader economy. The Fund attempts to reduce investment risk through portfolio diversification, credit analysis, and attention to current developments and trends in interest rates and economic conditions. The Fund generally will sell a security when the Fund believes the security is less likely to benefit from the current market and economic environment, shows signs of deteriorating fundamentals, has reached its valuation target, for duration management purposes, or portfolio management identifies more compelling investment opportunities, among other reasons. The Fund seeks to remain fully invested in accordance with its investment objective; however, in response to adverse economic, market or other unfavorable conditions, the Fund may invest its assets in a temporary defensive manner. PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. The following is a summary of certain risks that could adversely affect the Funds performance or increase volatility:  Portfolio Management Risk: If the strategies used and securities selected by the Funds portfolio management fail to produce the intended result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject PROSPECTUS  BOND DEBENTURE PORTFOLIO 4 to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below. To the extent that the Fund emphasizes a particular industry or sector, events affecting that industry or sector (such as government regulations, resource availability or economic developments) may impact the Funds performance to a greater degree than events affecting other industries or sectors.  High-Yield Securities Risk: High-yield bonds typically pay a higher yield than higher-rated bonds, but may have greater price fluctuations and have a higher risk of default than higher-rated bonds. High-yield bonds may be subject to greater credit and liquidity risks than higher-rated bonds, which may make high- yield bonds more difficult to sell at a reasonable price or at all, especially during periods of increased market volatility or significant market decline. Some issuers of high-yield bonds may be more likely to default as to principal and interest payments after the Fund purchases their securities. High-yield bonds are considered predominantly speculative by traditional investment standards. The prices of high-yield bonds in general may decline during periods of uncertainty or market turmoil.  Credit Risk: The issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. A debt security may decline in value if the issuer becomes less creditworthy, even when interest rates are falling. These risks are greatest for the Funds high-yield debt securities, which have below investment grade credit ratings.  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations. The market for high-yield bonds generally is less liquid than the market for higher-rated securities.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price or value is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income securities to satisfy redemptions.  Equity Securities Risk: Common stocks and other equity securities, as well as equity-like securities such as convertible bonds, may experience significant volatility. Such securities may fall sharply in response to adverse events affecting overall markets, a particular industry or sector, or an individual companys financial condition. PROSPECTUS  BOND DEBENTURE PORTFOLIO 5  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks.  Government Securities Risk and Mortgage-Related Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as the Government National Mortgage Association (Ginnie Mae), the Federal National Mortgage Association (Fannie Mae), or the Federal Home Loan Mortgage Corporation (Freddie Mac)). Unlike Ginnie Mae securities, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government and no assurance can be given that the U.S. government would provide financial support. Mortgage-related securities may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults. They are subject to prepayment risk (higher than expected prepayment rates of mortgage obligations due to a fall in market interest rates) and extension risk (lower than expected prepayment rates of mortgage obligations due to a rise in market interest rates). These risks increase the Funds overall interest rate risk. Some mortgage-related securities receive government or private support, but there is no assurance that such support will remain in place.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, currency exchange fluctuations, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. Because the Funds definition of foreign securities focuses on where the security is principally traded rather than where the issuer is organized and/or operated, the percentage of the Funds assets that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. Senior loan prices also may be adversely affected by supply-demand imbalances caused by conditions in the senior loan market or related markets. Below investment grade senior loans, like high-yield debt securities, or junk bonds, usually are PROSPECTUS  BOND DEBENTURE PORTFOLIO 6 more credit than interest rate sensitive, although the value of these instruments may be affected by interest rate swings in the overall fixed income market.  Derivatives Risk: Derivatives can increase the Funds volatility and/or reduce the Funds returns. Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. An investment in the Fund is not a deposit of any bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. For more information on the principal risks of the Fund, please see the More Information About the Fund  Principal Risks section in the prospectus. PERFORMANCE The bar chart and table below provide some indication of the risks of investing in the Fund by illustrating the variability of the Funds returns. Each assumes reinvestment of dividends and distributions. The Funds past performance is not necessarily an indication of how the Fund will perform in the future. The bar chart shows changes in the performance of the Funds Class VC shares from calendar year to calendar year. This chart does not reflect the sales charges or other expenses of Variable Contracts. If those sales charges and expenses were reflected, returns would be lower. PROSPECTUS  BOND DEBENTURE PORTFOLIO 7 Bar Chart (per calendar year)  Class VC Shares Best Quarter 2nd Q 09 +11.21% Worst Quarter 4th Q 08 -9.96% The table below shows how the Funds average annual total returns compare to the returns of securities market indices with investment characteristics similar to those of the Fund. Average Annual Total Returns (for the periods ended December 31, 2013) Class 1 Year 5 Years 10 Years Class VC Shares 8.17% 13.90% 7.21% Index Barclays U.S. Aggregate Bond Index (reflects no deduction for fees, expenses, or taxes) -2.02% 4.44% 4.55% BofA Merrill Lynch High Yield Master II Constrained Index (reflects no deduction for fees, expenses, or taxes) 7.41% 18.70% 8.46% 60% BofA Merrill Lynch High Yield Master II Constrained Index/20% Barclays U.S. Aggregate Bond Index/20% BofA Merrill Lynch All Convertibles,All Qualities, Index (reflects no deduction for fees, expenses, or taxes) 8.74% 15.86% 7.53% MANAGEMENT Investment Adviser. The Funds investment adviser is Lord, Abbett & Co. LLC. PROSPECTUS  BOND DEBENTURE PORTFOLIO 8 Portfolio Managers. Portfolio Manager/Title Member ofthe InvestmentManagementTeam Since Christopher J. Towle, Partner and Director 2001 Robert A. Lee, Partner and Director 2013 PURCHASE AND SALE OF FUND SHARES Because the Fund serves as an underlying investment vehicle for Variable Contracts, Fund shares currently are available only to certain insurance company separate accounts at net asset value (NAV). TAX INFORMATION For information about the federal income tax treatment of Fund distributions to the insurance company separate accounts that hold shares in the Fund, please refer to the prospectus provided by the insurance company for your Variable Contract. Because of the unique tax status of Variable Contracts, you should consult your tax adviser regarding treatment under the federal, state, and local tax rules that apply to you. PAYMENTS TO INSURANCE COMPANIES AND OTHER FINANCIAL INTERMEDIARIES The Fund and its related companies may make payments to the sponsoring insurance company, its affiliates, or other financial intermediaries for distribution and/or other services. These payments may create a conflict of interest by influencing the insurance company or other financial intermediary to recommend the Fund over another investment. Ask your individual financial professional or visit your insurance companys or financial intermediarys website for more information. INVESTMENT OBJECTIVE The Funds investment objective is to seek high current income and the opportunity for capital appreciation to produce a high total return. PRINCIPAL INVESTMENT STRATEGIES To pursue this objective under normal conditions, the Fund invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in bonds, debentures and other fixed income securities. The Fund will provide shareholders with at least 60 days notice of a change in this policy. For purposes PROSPECTUS  BOND DEBENTURE PORTFOLIO 9 of this policy, the Fund considers bonds, debentures and other fixed income securities to include, among other types of investments, high-yield securities (commonly referred to as below investment grade or junk bonds), debt securities issued by the U.S. Government or government sponsored enterprises, investment grade debt securities, senior loans (including bridge loans, novations, assignments, and participations), foreign (including emerging market) debt securities, all types of mortgage-related and other asset-backed securities, and equity-related debt securities such as convertible bonds and debt securities with warrants. The Fund allocates its assets principally among fixed income securities in four market sectors, but may invest substantially all of its assets in any one sector at any time:  U.S. high-yield securities , which are debt securities that are rated BB/Ba or lower by a Nationally Recognized Statistical Rating Organization (NRSRO), including Moodys Investors Service, Inc. (Moodys), Standard & Poors Ratings Services (S&P), and Fitch Ratings (Fitch), or are unrated but determined by Lord Abbett to be of comparable quality.  U.S. investment grade fixed income securities, which are rated, at the time of purchase, within the four highest grades assigned by an NRSRO, including Moodys (Aaa, Aa, A, Baa), S&P (AAA, AA, A, BBB), and Fitch (AAA, AA, A, BBB), or are unrated but determined by Lord Abbett to be of comparable quality.  Convertible securities, which are corporate securities, usually preferred stocks or bonds, that are exchangeable at the option of the holder for a fixed number of other securities, usually common stocks, at a set price or formula (the conversion price). Convertible securities may provide investors the opportunity to participate in rising markets and potential protection in declining markets.  Foreign securities, including (i) foreign securities traded outside of the U.S., (ii) securities of foreign issuers that primarily are traded on a U.S. securities exchange, and (iii) American Depositary Receipts (ADRs), which typically are issued by a U.S. financial institution (often a bank) and represent a specified number of shares issued by a foreign company. The investment grade and high-yield securities described above may include mortgage-related and other asset-backed securities, which directly or indirectly represent a participation in, or are secured by and payable from, mortgage loans, real property, or other assets. Under normal circumstances, the Fund invests in each of the four sectors described above. However, the Fund may invest substantially all of its assets in any one of these sectors at any time, provided that (i) at least 20% of the Funds PROSPECTUS  BOND DEBENTURE PORTFOLIO 10 net assets are invested in any combination of investment grade debt securities, U.S. Government securities and cash equivalents, and (ii) the Funds investments in foreign securities, which primarily are traded outside the United States, do not exceed 20% of its net assets. The Fund may invest up to 20% of its net assets in equity securities, including common stocks, preferred stocks, convertible preferred stocks, and similar instruments. Common stocks, the most familiar type of equity security, represent an ownership interest in a company. The Fund seeks a high total return (current income and capital appreciation) derived from an actively managed, diversified portfolio of investments. Higher yields on debt securities may be available during periods of high inflation when the demand for borrowed money is high. Also, buying below investment grade bonds when the credit risk is likely to decrease may generate higher returns. Although the Fund is diversified across many industries and sectors, its assets may, from time to time, be overweighted or underweighted to certain industries and sectors relative to its benchmark index. Under normal circumstances, the Fund has an average effective portfolio maturity of five to twelve years. The Fund may invest up to 15% of its net assets in floating or adjustable rate senior loans, including bridge loans, novations, assignments, and participations. Senior loans are business loans made to borrowers that may be U.S. or foreign corporations, partnerships or other business entities. The interest rates on senior loans periodically are adjusted to a generally recognized base rate such as the London Interbank Offered Rate (LIBOR) or the prime rate as set by the Federal Reserve. Senior loans typically are secured by specific collateral of the borrower and hold the most senior position in the borrowers capital structure or share the senior position with the borrowers other senior debt securities. This capital structure position generally gives holders of senior loans a priority claim on some or all of the borrowers assets in the event of default. The Fund may use derivatives, which are financial instruments that derive their value from the value of an underlying asset, reference rate, or index. The Fund may use derivatives for hedging purposes, including protecting the Funds unrealized gains by hedging against possible adverse fluctuations in the securities markets or changes in interest rates or currency exchange rates that may reduce the market value of the Funds investment portfolio. The Fund also may use derivatives for non-hedging (sometimes referred to as speculative) purposes to enhance returns, efficiently invest excess cash, or quickly gain market exposure. For example, the Fund may invest in U.S. Treasury futures or sell U.S. Treasury futures short to adjust the Funds exposure to the direction of interest rates, or for other portfolio management reasons. The Fund also may use derivatives to manage the effective duration of its portfolio. The Fund may engage in derivative transactions on an exchange or in the over-the-counter (OTC) market. The Fund currently is not regulated by the Commodity Futures Trading Commission PROSPECTUS  BOND DEBENTURE PORTFOLIO 11 as a commodity pool under the Commodity Exchange Act. The Fund currently intends to limit its investments in derivatives to avoid such regulation, but the Fund may be subject to regulation as a commodity pool in the future. The types of derivative instruments that the Fund may use include:  Futures and Options on Futures. The Fund may enter into futures contracts and options on futures contracts, which involve the purchase or sale of a contract to buy or sell a specified security or other financial instrument at a specific future date and price on an exchange or the OTC market. The Fund may enter into such contracts as a substitute for taking a position in any underlying asset or to increase returns.  Foreign Currency Forward Contracts and Options. The Fund may use foreign currency forward contracts and options to hedge the risk to the portfolio that foreign exchange price movements will be unfavorable for U.S. investors. Under some circumstances, the Fund may commit a substantial portion or the entire value of its portfolio to the completion of forward contracts. Generally, these instruments allow the Fund to lock in a specified exchange rate for a period of time. Foreign currency forward contracts also may be used to increase the Funds exposure to foreign currencies that Lord Abbett believes may rise in value relative to the U.S. dollar or to shift the Funds exposure to foreign currency fluctuations from one country to another.  Options. The Fund may purchase call and put options and write (i.e., sell) covered call and put option contracts in accordance with its investment objective and policies. A call option is a contract sold for a price giving its holder the right to buy a specific number of securities at a specific price prior to a specified date. A covered call option is a call option issued on securities already owned by the writer of the call option for delivery to the holder upon the exercise of the option. A put option gives the purchaser of the option the right to sell, and obligates the writer to buy, the underlying securities at the exercise price at any time during the option period. A put option sold by the Fund is covered when, among other things, the Fund segregates permissible liquid assets having a value equal to or greater than the exercise price of the option to fulfill the obligation undertaken or otherwise covers the transaction. The Fund may purchase and sell call and put options in respect of specific securities (or groups or baskets of specific securities) or securities indices, currencies or futures. The Fund also may enter into OTC options contracts, which are available for a greater variety of securities, and a wider range of expiration dates and exercise prices, than are exchange-traded options. Successful use by the Fund of options and options on futures will depend on PROSPECTUS  BOND DEBENTURE PORTFOLIO 12 Lord Abbetts ability to predict correctly movements in the prices of individual securities, the relevant securities market generally, foreign currencies or interest rates.  Swaps. The Fund may enter into interest rate, equity index, credit, currency and total return swap agreements, and swaptions (options on swaps) and similar transactions. The Fund may enter into these swap transactions for hedging purposes or in an attempt to obtain a particular return when it is considered desirable to do so. A swap transaction involves an agreement between two parties to exchange different cash flows based on a specified or notional amount. The cash flows exchanged in a specific transaction may be, among other things, payments that are the equivalent of interest on a principal amount, payments that would compensate the purchaser for losses on a defaulted security or basket of securities, or payments reflecting the performance of one or more specified currencies, securities or indices. The Fund may enter into swap transactions with counterparties that generally are banks, securities dealers or their respective affiliates. Portfolio management selects securities using a bottom-up analysis of an issuers management quality, credit, and relative market position, and industry dynamics, as well as an evaluation of conditions within the broader economy. The investment team develops a macroeconomic outlook of the current economic environment and credit markets and allocates the Funds assets among the principal market sectors using fundamental research and quantitative tools. The Fund attempts to reduce risk through portfolio diversification, credit analysis and attention to current developments and trends in interest rates and economic conditions. The Fund may sell a security if it no longer meets the Funds investment criteria or for a variety of other reasons, such as to secure gains, limit losses, redeploy assets into opportunities believed to be more promising, or satisfy redemption requests, among others. In considering whether to sell a security, the Fund may evaluate factors including, but not limited to, the condition of the economy, changes in the issuers competitive position or financial condition, changes in the outlook for the issuers industry, the Funds valuation target for the security, and the impact of the securitys duration on the Funds overall duration. Temporary Defensive Strategies. The Fund seeks to remain fully invested in accordance with its investment objective. However, in an attempt to respond to adverse market, economic, political, or other conditions, the Fund may take a temporary defensive position by holding some or all of its assets in short-term investments. These investments include cash, commercial paper, money market instruments, repurchase agreements, and U.S. government securities. The Fund also may hold these types of investments while looking for suitable investment opportunities or to maintain liquidity. Taking a temporary defensive position could prevent the Fund from achieving its investment objective. PROSPECTUS  BOND DEBENTURE PORTFOLIO 13 PRINCIPAL RISKS As with any investment in a mutual fund, investing in the Fund involves risk, including the risk that you may receive little or no return on your investment. When you redeem your shares, they may be worth more or less than what you paid for them, which means that you may lose a portion or all of the money you invested in the Fund. Before you invest in the Fund, you should carefully evaluate the risks in light of your investment goals. An investment in the Fund held for longer periods over full market cycles typically provides the most favorable results. The principal risks you assume when investing in the Fund are described below. The Fund attempts to manage these risks through careful security selection, portfolio diversification, and continual portfolio review and analysis, but there can be no assurance or guarantee that these strategies will be successful in reducing risk. Please see the SAI for a further discussion of strategies employed by the Fund and the risks associated with an investment in the Fund.  Portfolio Management Risk: The strategies used and securities selected by the Funds portfolio management may fail to produce the intended result and the Fund may not achieve its objective. The securities selected for the Fund may not perform as well as other securities that were not selected for the Fund. As a result, the Fund may suffer losses or underperform other funds with the same investment objective or strategies, even in a rising market.  Market Risk: The market values of securities will fluctuate, sometimes sharply and unpredictably, based on overall economic conditions and other factors. Changes in the financial condition of a single issuer can impact a market as a whole. In addition, data imprecision, technology malfunctions, operational errors, and similar factors may adversely affect a single issuer, a group of issuers, or the market as a whole. Although prices of debt securities tend to rise and fall less dramatically than those of equity securities, they may be subject to periods of heightened volatility, for example, if interest rates rise or the U.S. Federal Reserve continues to curb its bond buying program. A slower-growth or recessionary economic environment could have an adverse effect on the prices of the various securities held by the Fund.  Fixed Income Securities Risk: The Fund is subject to the general risks and considerations associated with investing in debt securities, including the risk that issuers will fail to make timely payments of principal or interest. Typically, shorter-term bonds are less volatile than longer-term bonds; however, longer-term bonds typically offer higher yields and more stable interest income than shorter-term bonds. Fixed income securities are subject to risks including interest rate risk, credit risk, and liquidity risk, all of which are described more fully below. Although the Fund maintains a diversified portfolio, from time to time the Fund may favor investments in one or more PROSPECTUS  BOND DEBENTURE PORTFOLIO 14 particular industries or sectors. To the extent that the Fund emphasizes a particular industry or sector, the value of the relevant portion of the Funds investments may fluctuate in response to events affecting that industry or sector (such as government regulations, resource availability or economic developments) to a greater degree than securities within other industries or sectors.  High-Yield Securities Risk: The high-yield, below investment grade bonds in which the Fund invests involve greater risks than higher-rated bonds and are considered speculative with respect to the issuers continuing ability to make principal and interest payments. First, there is a greater risk that the bonds issuer will not make interest or principal payments when due. Some issuers may default as to principal and/or interest payments after the Fund purchases their securities. Second, the market for high-yield bonds generally is less liquid than the market for higher-rated securities. Third, during periods of uncertainty or market turmoil, prices of high-yield bonds generally decline. These risks may result in losses to the Fund.  Issuer or Credit Risk: The value of a security may decline based on adverse conditions of the issuer, such as management performance, financial difficulties, or reduced demand for the goods and services provided by the issuer. As a result, the issuer of a debt security owned by the Fund may fail to make timely payments of principal or interest, or may default on such payments. If an issuer becomes less creditworthy, a debt security may decline in value, even when interest rates are falling. This risk is greatest for the Funds high-yield debt securities, which have below investment grade credit ratings. Corporate debt securities generally are subject to greater credit risk than U.S. Government securities. Although certain U.S. Government securities in which the Fund invests are guaranteed as to payments of interest and principal, their market prices are not guaranteed and will fluctuate in response to market movements.  Liquidity Risk: There may be few available buyers or sellers for a security, preventing the Fund from transacting in a timely manner or at an advantageous price, and subjecting the security to greater price fluctuations.  Interest Rate Risk: A rise in prevailing interest rates generally will cause the price of a fixed rate debt security to fall. Generally, the longer the maturity of a security or weighted average maturity of the Fund, the more sensitive its price or value is to a rise in interest rates. Typically, periods of volatility and rising interest rates may lead to increased redemptions and decreased liquidity in the fixed income markets, making it more difficult to sell fixed income securities to satisfy redemptions. PROSPECTUS  BOND DEBENTURE PORTFOLIO 15  Equity Securities Risk: The Fund may invest in common stocks and other equity securities. Stock markets may experience significant volatility at times and may fall sharply in response to adverse events. Certain segments of the stock market may react differently than other segments and U.S. markets may react differently than foreign markets. Individual stock prices also may experience dramatic movements in price. Factors that may affect the markets in general or individual stocks include periods of slower growth or recessionary economic conditions, future expectations of poor economic conditions or lack of investor confidence. In addition, individual stocks may be adversely affected by factors such as reduced sales, increased costs or a negative outlook for the future performance of the company. Common stock represents ownership in a company. In claims for assets in a liquidation or bankruptcy and in claims for dividends, common stock has lower priority than preferred stock and debt securities.  Convertible Securities Risk: Convertible securities are subject to the risks affecting both equity and fixed income securities, including market, credit, liquidity, and interest rate risk. Convertible securities generally offer lower interest or dividend yields than non-convertible debt securities of similar quality and less potential for gains or capital appreciation in a rising stock market than equity securities. They tend to be more volatile than other fixed income securities, and the markets for convertible securities may be less liquid than markets for common stocks or bonds. A significant portion of convertible securities have below investment grade credit ratings and are subject to increased credit and liquidity risks. Synthetic convertible securities and convertible structured notes may present a greater degree of market risk, and may be more volatile, less liquid and more difficult to price accurately than less complex securities. These factors may cause the Fund to underperform compared to other funds, including funds that invest exclusively in fixed income securities.  Government Securities Risk: The Fund invests in securities issued or guaranteed by the U.S. government or its agencies and instrumentalities (such as Ginnie Mae, Fannie Mae or Freddie Mac securities). Securities issued or guaranteed by Ginnie Mae, Fannie Mae or Freddie Mac are not issued directly by the U.S. government. Ginnie Mae is a wholly-owned U.S. corporation that is authorized to guarantee, with the full faith and credit of the U.S. government, the timely payment of principal and interest of its securities. By contrast, securities issued or guaranteed by U.S. government-related organizations such as Fannie Mae and Freddie Mac are not backed by the full faith and credit of the U.S. government. No assurance can be given that the U.S. government would provide financial support to its agencies and instrumentalities if not required to do so by law. PROSPECTUS  BOND DEBENTURE PORTFOLIO 16  Mortgage-Related and Other Asset-Backed Securities Risk: The mortgage- and asset-backed securities in which the Fund invests may be particularly sensitive to changes in economic conditions, including delinquencies and/or defaults, and changes in prevailing interest rates. Like other debt securities, when interest rates rise, the value of mortgage- and other asset-backed securities generally will decline; however, when interest rates are declining, the value of mortgage-related securities with prepayment features may not increase as much as other fixed income securities. Alternatively, rising interest rates may cause prepayments to occur at a slower-than-expected rate, extending the duration of a security and typically reducing its value. Early repayment of principal on some mortgage-related securities may deprive the Fund of income payments above current market rates. The payment rate thus will affect the price and volatility of a mortgage- related security. The value of some mortgage-related and other asset-backed securities may fluctuate in response to the markets perception of the creditworthiness of the issuers. Additionally, although mortgages and mortgage-related securities generally are supported by some form of government or private guarantee and/or insurance, there is no assurance that private guarantors or insurers will meet their obligations.  Foreign Investments Risk: The Funds investment exposure to foreign (which may include emerging market) issuers generally is subject to the risk that the value of securities issued by foreign issuers may be adversely affected by political, economic and social volatility, lack of transparency, or inadequate regulatory and accounting standards, inadequate exchange control regulations, foreign taxes, higher transaction and other costs, and delays in settlement. A change in the value of a foreign currency relative to the U.S. dollar will change the value of securities held by the Fund that are denominated in that foreign currency, including the value of any income distributions payable to the Fund as a holder of such securities. In addition, foreign company securities may be subject to less trading volume and liquidity, which may lead to greater price fluctuation. The Fund may invest in securities of companies that are organized and/or operated in foreign countries but which are traded principally in the U.S. Such investments are not included within the Funds definition of a foreign security even though they are economically tied to foreign countries. As a result, the percentage of the Funds portfolio that is exposed to foreign market risks may exceed the percentage of the Funds assets that the Fund defines as representing foreign securities. Emerging market securities generally are more volatile than other foreign securities, and are subject to greater liquidity, regulatory, and political risks.  Foreign Currency Risk: Investments in foreign currencies or securities denominated in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or in the case of hedged PROSPECTUS  BOND DEBENTURE PORTFOLIO 17 positions, that the U.S. dollar will decline relative to the currency being hedged. The Fund may engage in foreign currency transactions to attempt to protect the Fund from adverse currency movements. Such transactions include the risk that Lord Abbett will not accurately predict currency movements. As a result, the Fund may experience greater losses or see its return reduced. In addition, it may be difficult or impractical to hedge currency risk in many emerging market countries.  Senior Loan Risk: The Funds investments in floating or adjustable rate senior loans are subject to increased credit and liquidity risks. The prices of senior loans also may be adversely affected by supply-demand imbalances caused by conditions within the senior loan market or in other markets that have an impact on the value of senior loans. The frequency and magnitude of such changes cannot be predicted. The Fund may invest primarily in senior loans that are rated below investment grade or, if unrated, deemed by Lord Abbett to be the equivalent of below investment grade securities. Below investment grade senior loans, as in the case of high-yield debt securities, or junk bonds, usually are more credit sensitive than interest rate sensitive, although the value of these instruments may be impacted by broader interest rate variability in the overall fixed income market.  Derivatives Risk: Derivatives are subject to certain risks, including the risk that the value of the derivative may not correlate with the value of the underlying security, rate, or index in the manner anticipated by portfolio management. Derivatives may be more sensitive to changes in economic or market conditions and may become illiquid. Derivatives are subject to leverage risk, which may increase the Funds volatility, and counterparty risk, which means that the counterparty may fail to perform its obligations under the derivative contract. Because derivatives may involve a small amount of cash relative to the total amount of the transaction (known as leverage), the magnitude of losses from derivatives may be greater than the amount originally invested by the Fund in the derivative instrument. The Funds use of leverage may make the Fund more volatile. The Fund will be required to identify and earmark permissible liquid assets to cover its obligations under these transactions. The Fund may have to liquidate positions before it is desirable to do so in order to fulfill its requirements to provide asset coverage for derivative transactions. The Funds use of derivatives may affect the amount, timing and character of distributions, and may cause the Fund to realize more short-term capital gain and ordinary income than if the Fund did not use derivatives. There is no assurance that the Fund will be able to employ its derivatives strategy successfully. Whether the Funds use of derivatives is successful will depend on, among other things, the Funds ability to correctly forecast market movements, company and industry valuation levels and trends, PROSPECTUS  BOND DEBENTURE PORTFOLIO 18 changes in foreign exchange rates, and other factors. If the Fund incorrectly forecasts these and other factors, the Funds performance could suffer. Although hedging may reduce or eliminate losses, it also may reduce or eliminate gains. DISCLOSURE OF PORTFOLIO HOLDINGS A description of the Funds policies and procedures regarding the disclosure of the Funds portfolio holdings is available in the SAI. Further information is available at www.lordabbett.com. MANAGEMENT AND ORGANIZATION OF THE FUND Board of Directors. The Board oversees the management of the business and affairs of the Fund. The Board meets regularly to review the Funds portfolio investments, performance, expenses, and operations. The Board appoints officers who are responsible for the day-to-day operations of the Fund and who execute policies authorized by the Board. At least 75 percent of the Board members are independent of Lord, Abbett & Co. LLC (Lord Abbett). Investment Adviser. The Funds investment adviser is Lord Abbett, which is located at 90 Hudson Street, Jersey City, NJ 07302-3973. Founded in 1929, Lord Abbett manages one of the nations oldest mutual fund complexes and manages approximately $139.2 billion in assets across a full range of mutual funds, institutional accounts and separately managed accounts, including $1.4 billion for which Lord Abbett provides investment models to managed account sponsors, as of February 28, 2014. Portfolio Managers. The Fund is managed by experienced portfolio managers responsible for investment decisions together with a team of investment professionals who provide issuer, industry, sector and macroeconomic research and analysis. The SAI contains additional information about portfolio manager compensation, other accounts managed, and ownership of Fund shares. Christopher J. Towle, Partner and Director, heads the team and is primarily responsible for the day-to-day management of the Fund. Mr. Towle joined Lord Abbett in 1987 and has been a member of the team since the Funds inception. Robert A. Lee, Partner and Director of Taxable Fixed Income, is a senior member of the team. Mr. Lee joined Lord Abbett in 1997 and has been a member of the team since 2013. Management Fee. Lord Abbett is entitled to a management fee based on the Funds average daily net assets. The management fee is accrued daily and payable monthly as calculated at the following annual rates: 0.50% on the first $1 billion of average daily net assets; and0.45% on the Funds average daily net assets over $1 billion. PROSPECTUS  BOND DEBENTURE PORTFOLIO 19 For the fiscal year ended December 31, 2013, the effective annual rate of the fee paid to Lord Abbett, net of any applicable waivers or reimbursements, was 0.47% for the Fund. In addition, Lord Abbett provides certain administrative services to the Fund pursuant to an Administrative Services Agreement in return for a fee at an annual rate of 0.04% of the Funds average daily net assets. The Fund pays all of its expenses not expressly assumed by Lord Abbett. Each year the Board considers whether to approve the continuation of the existing management and administrative services agreements between the Fund and Lord Abbett. A discussion regarding the basis for the Boards approval generally is available in the Funds annual report to shareholders for the fiscal year ended December 31 st . FINANCIAL INTERMEDIARY COMPENSATION Revenue Sharing and Other Payments to Dealers and Financial Intermediaries. Lord Abbett (the term Lord Abbett in this section also refers to Lord Abbett Distributor LLC, the Funds principal underwriter (Lord Abbett Distributor) unless the context requires otherwise) may make payments to certain financial intermediaries for marketing and distribution support activities. Lord Abbett makes these payments, at its own expense, out of its own resources (including revenues from advisory fees), and without any additional costs to the Fund or the Funds shareholders. These payments, which may include amounts that sometimes are referred to as revenue sharing payments, are in addition to the Funds fees and expenses described in this prospectus. In general, these payments are intended to compensate or reimburse financial intermediary firms for certain activities, including: promotion of sales of Fund shares, such as placing the Lord Abbett Family of Funds on a preferred list of fund families; making Fund shares available on certain platforms, programs, or trading venues; educating a financial intermediary firms sales force about the Lord Abbett Funds; providing services to shareholders; and various other promotional efforts and/or costs. The payments made to financial intermediaries may be used to cover costs and expenses related to these promotional efforts, including travel, lodging, entertainment, and meals, among other things. In addition, Lord Abbett may provide payments to a financial intermediary in connection with Lord Abbetts participation in or support of conferences and other events sponsored, hosted, or organized by the financial intermediary. The aggregate amount of these payments may be substantial and may exceed the actual costs incurred by the financial intermediary in engaging in these promotional activities or services and the financial intermediary firm may realize a profit in connection with such activities or services. PROSPECTUS  BOND DEBENTURE PORTFOLIO 20 Lord Abbett may make such payments on a fixed or variable basis based on Fund sales, assets, transactions processed, and/or accounts attributable to a financial intermediary, among other factors. Lord Abbett determines the amount of these payments in its sole discretion. In doing so, Lord Abbett may consider a number of factors, including: a financial intermediarys sales, assets, and redemption rates; the nature and quality of any shareholder services provided by the financial intermediary; the quality and depth of the financial intermediarys existing business relationships with Lord Abbett; the expected potential to expand such relationships; and the financial intermediarys anticipated growth prospects. Not all financial intermediaries receive revenue sharing payments and the amount of revenue sharing payments may vary for different financial intermediaries. Lord Abbett may choose not to make payments in relation to certain of the Lord Abbett Funds or certain classes of shares of any particular Fund. In some circumstances, these payments may create an incentive for a broker-dealer or its investment professionals to recommend or sell Fund shares to you. Lord Abbett may benefit from these payments to the extent the broker-dealers sell more Fund shares or retain more Fund shares in their clients accounts because Lord Abbett receives greater management and other fees as Fund assets increase. For more specific information about these payments, including revenue sharing arrangements, made to your broker-dealer or other financial intermediary and the conflicts of interest that may arise from such arrangements, please contact your investment professional. In addition, please see the SAI for more information regarding Lord Abbetts revenue sharing arrangements with financial intermediaries. PURCHASES AND REDEMPTIONS The Fund offers in this prospectus, at NAV, one class of shares named Variable Contract Class, which is referred to in this prospectus as Class VC. Shares of the Fund are not offered directly to the public. Rather, shares of the Fund currently are offered only to separate accounts of certain insurance companies. These insurance companies sell Variable Contracts that generate premiums, some of which will be invested in the Fund. Redemptions will be effected by the separate accounts to meet obligations under the Variable Contracts. Contract owners do not deal directly with the Fund with respect to the purchase or redemption of Fund shares. You should note that your purchase, exchange, and redemption requests may be subject to review and verification on an ongoing basis. We reserve the right to modify, restrict, or reject any purchase order or exchange request if the Fund or Lord Abbett Distributor determines that it is in the best interest of the Fund and its shareholders. All purchase orders are subject to our acceptance. PROSPECTUS  BOND DEBENTURE PORTFOLIO 21 Redemptions in Kind. Under circumstances in which it is deemed detrimental to the best interests of the Funds shareholders to make redemption payments wholly in cash, the Fund may pay any portion of a redemption in excess of the lesser of $250,000 or 1% of the Funds net assets by a distribution in kind of readily marketable securities in lieu of cash. ACCOUNT POLICIES Pricing of Fund Shares. Under normal circumstances, NAV per share is calculated each business day at the close of regular trading on the New York Stock Exchange (NYSE), normally 4:00 p.m. Eastern time. Purchases and sales (including exchanges) of Fund shares are executed at the NAV next determined after the Fund or the Funds authorized agent receives your order in proper form. Purchase and sale orders must be placed by the close of trading on the NYSE in order to receive that days NAV; orders placed after the close of trading on the NYSE will receive the next business days NAV. Fund shares will not be priced on holidays or other days when the NYSE is closed for trading. In the case of purchase, redemption, or exchange orders placed through your financial intermediary, when acting as the Funds authorized agent (or the agents designee), the Fund will be deemed to have received the order when the agent or designee receives the order in proper form. In calculating NAV, securities listed on any recognized U.S. or non-U.S. exchange (including NASDAQ) are valued at the market closing price on the exchange or system on which they are principally traded. Unlisted equity securities are valued at the last transaction price, or, if there were no transactions that day, at the mean between the most recently quoted bid and asked prices. Unlisted fixed income securities (other than those with remaining maturities of 60 days or less) are valued at prices supplied by independent pricing services, which prices reflect broker/dealer-supplied valuations and electronic data processing techniques, and reflect the mean between the bid and asked prices. Unlisted fixed income securities (other than senior loans) having remaining maturities of 60 days or less are valued at their amortized cost. The principal markets for non-U.S. securities and U.S. fixed income securities also generally close prior to the close of the NYSE. Consequently, values of non-U.S. investments and U.S. fixed income securities will be determined as of the earlier closing of such exchanges and markets unless the Fund prices such a security at its fair value. Securities for which prices or market quotations are not readily available, do not accurately reflect fair value in Lord Abbetts opinion, or have been materially affected by events occurring after the close of the market on which the security is principally traded but before 4:00 p.m. Eastern time are valued by Lord Abbett under fair value procedures approved by and administered under the supervision of the Funds Board. These circumstances may arise, for instance, when trading PROSPECTUS  BOND DEBENTURE PORTFOLIO 22 in a security is suspended, the market on which a security is traded closes early, or demand for a security (as reflected by its trading volume) is insufficient and thus calls into question the reliability of the quoted or computed price, or the security is relatively illiquid. The Fund may use fair value pricing more frequently for securities primarily traded on foreign exchanges. Because many foreign markets close hours before the Fund values its foreign portfolio holdings, significant events, including broad market moves, may occur in the interim, potentially affecting the values of foreign securities held by the Fund. The Fund determines fair value in a manner that fairly reflects the market value of the security on the valuation date based on consideration of any information or factors it deems appropriate. These may include recent transactions in comparable securities, information relating to the specific security, developments in the markets and their performance, and current valuations of foreign or U.S. indices. The Funds use of fair value pricing may cause the NAV of Fund shares to differ from the NAV that would be calculated using market quotations. Fair value pricing involves subjective judgments and it is possible that the fair value determined for a security may be materially different from the value that could be realized upon the sale of that security. Certain securities that are traded primarily on foreign exchanges may trade on weekends or days when the NAV is not calculated. As a result, the value of securities may change on days when shareholders are not able to purchase or sell Fund shares. Excessive Trading and Market Timing. The Fund is designed for long-term investors and is not intended to serve as a vehicle for frequent trading in response to short-term swings in the market. Excessive, short-term or market timing trading practices (frequent trading) may disrupt management of the Fund, raise its expenses, and harm long-term shareholders in a variety of ways. For example, volatility resulting from frequent trading may cause the Fund difficulty in implementing long-term investment strategies because it cannot anticipate the amount of cash it will have to invest. The Fund may find it necessary to sell portfolio securities at disadvantageous times to raise cash to meet the redemption demands resulting from such frequent trading. Each of these, in turn, could increase tax, administrative, and other costs, and reduce the Funds investment return. To the extent the Fund invests in foreign securities, the Fund may be particularly susceptible to frequent trading because many foreign markets close hours before the Fund values its portfolio holdings. This may allow significant events, including broad market moves that occur in the interim, to affect the values of foreign securities held by the Fund. The time zone differences among foreign markets may allow a shareholder to exploit differences in the Funds share prices that are based on closing prices of foreign securities determined before the Fund calculates its NAV per share (known as time zone arbitrage). To the extent the PROSPECTUS  BOND DEBENTURE PORTFOLIO 23 Fund invests in securities that are thinly traded or relatively illiquid, the Fund also may be particularly susceptible to frequent trading because the current market price for such securities may not accurately reflect current market values. A shareholder may attempt to engage in frequent trading to take advantage of these pricing differences (known as price arbitrage). The Fund has adopted fair value procedures that allow the Fund to use values other than the closing market prices of these types of securities to reflect what the Fund reasonably believes to be their fair value at the time it calculates its NAV per share. The Fund expects that the use of fair value pricing will reduce a shareholders ability to engage successfully in time zone arbitrage and price arbitrage to the detriment of other Fund shareholders, although there is no assurance that fair value pricing will do so. For more information about these procedures, see Pricing of Fund Shares above. The Funds Board has adopted additional policies and procedures that are designed to prevent or stop frequent trading (the Policy). We recognize, however, that it may not be possible to identify and stop or avoid every instance of frequent trading in Fund shares. For this reason, the Funds policies and procedures are intended to identify and stop frequent trading that we believe may be harmful to the Fund. For this purpose, we consider frequent trading to be harmful if, in general, it is likely to cause the Fund to incur additional expenses or to sell portfolio holdings for other than investment-strategy-related reasons. Toward this end, we have procedures in place to monitor the purchase, sale and exchange activity in Fund shares by investors and financial intermediaries that place orders on behalf of their clients, which procedures are described below. The Fund may modify its frequent trading policy and monitoring procedures from time to time without notice as and when deemed appropriate to enhance protection of the Fund and its shareholders. Financial intermediaries include broker-dealers, registered investment advisers, banks, trust companies, certified financial planners, third-party administrators, recordkeepers, trustees, custodians, financial consultants and insurance companies. In addition to the Policy, we have procedures in place designed to enable us to monitor the purchase, sale and exchange activity in Fund shares by investors and financial intermediaries that place orders on behalf of their clients in order to attempt to identify activity that is inconsistent with the Policy. While we attempt to apply the Policy and procedures uniformly to detect frequent trading practices, there can be no assurance that we will succeed in identifying all such practices or that some investors will not employ tactics that evade our detection. We recognize that financial intermediaries that maintain accounts in omnibus recordkeeping environments or in nominee name may not be able reasonably to apply the Policy due to systems limitations or other reasons. In these instances, Lord Abbett Distributor may review the frequent trading policies and PROSPECTUS  BOND DEBENTURE PORTFOLIO 24 procedures that an individual financial intermediary is able to put in place to determine whether its policies and procedures are consistent with the protection of the Fund and its investors, as described above. Lord Abbett Distributor also will seek the financial intermediarys agreement to cooperate with Lord Abbett Distributors efforts to (1) monitor the financial intermediarys adherence to its policies and procedures and/or receive an amount and level of information regarding trading activity that Lord Abbett Distributor in its sole discretion deems adequate, and (2) stop any trading activity Lord Abbett Distributor identifies as frequent trading. Nevertheless, these circumstances may result in a financial intermediarys application of policies and procedures that are less effective at detecting and preventing frequent trading than the policies and procedures adopted by Lord Abbett Distributor and by certain other financial intermediaries. These difficulties may be magnified by the nature of the Fund serving as an investment vehicle for variable products, which may have their own frequent trading policies, which policies may be inconsistent with the Funds policies. If an investor would like more information concerning the policies, procedures and restrictions that may be applicable to his or her account, the investor should contact the financial intermediary placing purchase orders on his or her behalf. A substantial portion of the Funds shares may be held by financial intermediaries through omnibus accounts or in nominee name. With respect to monitoring of accounts maintained by a financial intermediary, to our knowledge, in an omnibus environment or in nominee name, Lord Abbett Distributor will seek to receive sufficient information from the financial intermediary to enable it to review the ratio of purchase versus redemption activity of each underlying sub-account or, if such information is not readily obtainable, in the overall omnibus account(s) or nominee name account(s). If we identify activity that we believe may be indicative of frequent trading activity, we normally will notify the financial intermediary and request it to provide Lord Abbett Distributor with additional transaction information so that Lord Abbett Distributor may determine if any investors appear to have engaged in frequent trading activity. Lord Abbett Distributors monitoring activity normally is limited to review of historic account activity. This may result in procedures that may be less effective at detecting and preventing frequent trading than the procedures Lord Abbett Distributor uses in connection with accounts not maintained in an omnibus environment or in nominee name. If an investor related to an account maintained in an omnibus environment or in nominee name is identified as engaging in frequent trading activity, we normally will request that the financial intermediary take appropriate action to curtail the activity and will work with the relevant party to do so. Such action may include actions similar to those that Lord Abbett Distributor would take, such as issuing warnings to cease frequent trading activity, placing blocks on accounts to prohibit future purchases and exchanges of Fund shares, or requiring that the investor place trades through the mail only, in each case either indefinitely or for PROSPECTUS  BOND DEBENTURE PORTFOLIO 25 a period of time. If we determine that the financial intermediary has not demonstrated adequately that it has taken appropriate action to curtail the frequent trading, we may consider seeking to prohibit the account or sub-account from investing in the Fund and/or also may terminate our relationship with the financial intermediary. As noted above, these efforts may be less effective at detecting and preventing frequent trading than the policies and procedures Lord Abbett Distributor uses in connection with accounts not maintained in an omnibus environment or in nominee name. CONFLICTS OF INTEREST As discussed above, shares of the Fund offered in this prospectus currently are available only to separate accounts of certain insurance companies. Although the Fund currently does not anticipate any disadvantages to Variable Contract owners because it offers its shares to such entities, there is a possibility that a material conflict may arise. The Board of Directors intends to monitor events in order to identify any disadvantages or material irreconcilable conflicts and to determine what action, if any, should be taken in response. If a material disadvantage or conflict arises, the Board of Directors may require one or more insurance company separate accounts to withdraw its investments in the Fund. If this occurs, the Fund may be forced to sell portfolio securities at disadvantageous prices. DISTRIBUTIONS AND TAXES The Fund expects to pay its shareholders dividends from its net investment income at least semiannually and to distribute any net capital gains annually. For information about the federal income tax treatment of Fund distributions to the insurance company separate accounts that hold shares in the Fund, please refer to the prospectus provided by the insurance company for your Variable Contract. The Fund has elected to be treated, has qualified and intends to continue to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the Code). As such, the Fund must satisfy federal tax requirements relating to the sources of its income, diversification of its assets and distribution of its income to shareholders. As long as the Fund meets such requirements, it will not be subject to U.S. federal income tax on any net investment income and net capital gains that it distributes. In addition, the Fund also intends to comply with certain diversification and investor control requirements that apply to investments by Variable Contracts. To satisfy the diversification requirements contained in Section 817(h) and Treasury regulations thereunder, the Fund generally either (1) will not be permitted to invest more than 55% of the value of its total assets in the securities of a single issuer; more than 70% of the value of its total assets in the securities of any two issuers; more than 80% of the value of its total assets in the securities PROSPECTUS  BOND DEBENTURE PORTFOLIO 26 of any three issuers; or more than 90% of the value of its total assets in the securities of any four issuers or (2) will be required to meet an alternate safe harbor diversification test. If the Fund were to fail to satisfy one of these diversification requirements on the last day of any quarter of a calendar year or if Variable Contract owners were determined to have an impermissible level of investor control over the investment options underlying Variable Contracts, owners of Variable Contracts that are invested in shares in the Fund could become subject to current federal taxation at ordinary income rates with respect to any income accrued under the Variable Contract for the current and all prior taxable years. For more specific information on the diversification requirements applicable to Variable Contracts, see the SAI. Because of the unique tax status of Variable Contracts, you should consult your tax adviser regarding treatment under the federal, state, and local tax rules that apply to you. SERVICE ARRANGEMENTS Certain insurance companies will be compensated by the Fund up to 0.25% of the average daily NAV of the Funds Class VC Shares held in the insurance companys separate account to service and maintain Variable Contract owners accounts. The services provided may include: providing information periodically to Variable Contract owners; showing the number of shares of the Fund held through the Variable Contract; responding to Variable Contract owners inquiries relating to the services performed by the insurance company; forwarding shareholder communications from the Fund, including proxy materials, shareholder reports and annual and semiannual financial statements, as well as dividend, distribution and tax notices to Variable Contract owners, if required by law; and such other similar services as the Fund may reasonably request, from time to time, to the extent the insurance company is permitted to do so under federal and state statutes, rules and regulations. The Fund also may compensate certain insurance companies, third-party administrators and other entities for providing recordkeeping, sub-transfer agency and other administrative services to the Fund. PROSPECTUS  BOND DEBENTURE PORTFOLIO 27 FINANCIAL INFORMATION FINANCIAL HIGHLIGHTS This table describes the Funds performance for the fiscal years indicated. Total Return shows how much your investment in the Fund would have increased or decreased during each year, assuming you had reinvested all dividends and distributions. Total Return does not reflect the sales charges or other expenses of Variable Contracts. If those sales charges and expenses were reflected, returns would be lower. These Financial Highlights have been audited by Deloitte & Touche LLP, the Funds independent registered public accounting firm, in conjunction with their annual audit of the Funds financial statements. Financial statements and the report of the independent registered public accounting firm thereon appear in the 2013 annual report to shareholders and are incorporated by reference in the SAI, which is available upon request. Certain information reflects financial results for a single Fund share. PROSPECTUS  BOND DEBENTURE PORTFOLIO 28 BOND DEBENTURE PORTFOLIO Financial Highlights Year Ended 12/31 2013 2012 2011 2010 2009 Per Share Operating Performance Net asset value, beginning of year $12.21 $11.64 $11.93 $11.28 $8.91 Investment operations: Net investment income (a) .62 .71 .73 .73 .75 Net realized and unrealized gain (loss) .39 .74 (.21 ) .66 2.32 Total from investment operations 1.01 1.45 .52 1.39 3.07 Distributions to shareholders from: Net investment income (.65 ) (.72 ) (.72 ) (.74 ) (.70 ) Net realized gain (.26 ) (.16 ) (.09 )   Total distributions (.91 ) (.88 ) (.81 ) (.74 ) (.70 ) Net asset value, end of year $12.31 $12.21 $11.64 $11.93 $11.28 Total Return (b) 8.17 % 12.53 % 4.38 % 12.31 % 34.31 % Ratios to Average Net Assets: Expenses, excluding expense reductions and including management fee waived and expenses reimbursed .90 % .90 % .90 % .90 % .86 % Expenses, including expense reductions, management fee waived and expenses reimbursed .90 % .90 % .90 % .90 % .86 % Expenses, excluding expense reductions, management fee waived and expenses reimbursed .93 % .93 % .93 % .94 % .96 % Net investment income 4.89 % 5.68 % 5.92 % 6.12 % 7.11 % Supplemental Data: Net assets, end of year (000) $861,130 $773,725 $625,954 $544,995 $453,589 Portfolio turnover rate 49.59 % 46.31 % 33.43 % 39.29 % 51.76 % (a) Calculated using average shares outstanding during the year. (b) Total return does not consider the effects of sales charges or other expenses imposed by an insurance company and assumes the reinvestment of all distributions. PROSPECTUS  BOND DEBENTURE PORTFOLIO 29 To Obtain Information:
